           Case 1:19-cv-03127-VM Document 11-1 Filed 05/09/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXCELSIA LEATHERWARE COMPANY,                           Case No. 19 Civ. 3127

     Plaintiff,                                          AFFIDAVIT FOR ENTRY
                                                         OF DEFAULT
           - against -

 KENNETH HOROWITZ and
 BAG STUDIO, LLC,

     Defendants.


STATE OF NEW YORK  )
                   )                    ss:
COUNTY OF NEW YORK )

          ADAM POLLOCK, being duly sworn, deposes and says:

          1.      I am a member of the Bar of this Court and a partner with the firm of Pollock

Cohen LLP, attorneys for plaintiff in the above-captioned action and I am familiar with all the

facts and circumstances in this action.

          2.      I make this affidavit pursuant to Federal Rule of Civil Procedure 55(a) and Local

Civil Rule 55.1, in support of plaintiff’s application for the entry of default.

          3.      Defendant Kenneth Horowitz is not an infant, in the military, nor an incompetent

person:

                  a.     Mr. Horowitz was born in 1953.

                  b.     I understand that Mr. Horowitz is not in the military. The process server

spoke with Mr. Horowitz’s colleague, Ms. Gina Trani, and asked whether Mr. Horowitz “was in

active military service of the United States or the State of New York in any capacity, or is a

dependent of anyone in the military.” Ms. Trani gave “a negative reply” and stated that Mr.
Case 1:19-cv-03127-VM Document 11-1 Filed 05/09/19 Page 2 of 2
